Citation Nr: 0213233	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased (compensable) rating for a 
shrapnel scar on the right side of the chest.

(The issues of entitlement to an increased (compensable) 
ratings for a shrapnel scar on the right side of the head, a 
shrapnel scar on the right buttock and a shrapnel scar on the 
left thigh; entitlement to an increased rating for residuals 
of shrapnel wounds to the right hand, currently evaluated as 
40 percent disabling; entitlement to an increased rating for 
residuals of shrapnel wounds to the right foot, currently 
evaluated as 10 percent disabling; and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the New York, New York RO which, in pertinent 
part, denied entitlement to a compensable rating for a 
shrapnel scar on the right side of the chest. 

The Board is undertaking additional development with respect 
to the issues of entitlement to an increased (compensable) 
rating for a shrapnel scar on the right side of the head; 
entitlement to an increased (compensable) rating for a 
shrapnel scar on the right buttock; entitlement to an 
increased (compensable) rating for a shrapnel scar on the 
left thigh; entitlement to an increased rating for residuals 
of shrapnel wounds to the right hand, currently evaluated as 
40 percent disabling; entitlement to an increased rating for 
residuals of shrapnel wounds to the right foot, currently 
evaluated as 10 percent disabling; and entitlement to a TDIU 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When development is completed with respect to those claims, 
the Board will then provide notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response, 
the Board will prepare a separate decision addressing these 
issues.  Furthermore, consideration of the issue of 
entitlement to a compensable rating for a scar on the right 
forearm is deferred pending completion of the aforementioned 
development.



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's shrapnel scar on the right side of the 
chest is not tender, ulcerated, adherent, or associated with 
any underlying soft tissue damage; medical examination found 
no functional limitation attributable to the scar.

3.  The scar on the right side of the veteran's chest is 
asymptomatic per the veteran and pinpoint in size.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for a 
shrapnel scar on the right side of the chest are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.31, 4.118, Part 4, Diagnostic Code 7805 (2001), revised by 
67 Fed. Reg. 49590 (2002) (to be codified at 38 C.F.R. Part 
4, Diagnostic Code 7805).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
May 2000 statement of the case, the veteran has been given 
notice of the pertinent laws and regulations governing his 
claim and the reasons for the denial of his claim.  Hence, he 
has been provided notice of the information and evidence 
necessary to substantiate the claim and has been afforded 
ample opportunity to submit such information and evidence.  
The RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim; in fact, it appears that all 
existing, pertinent evidence identified by the veteran as 
relative to this claim, including VA treatment records, has 
been obtained and associated with the claims file.  Moreover, 
the veteran has undergone a VA examination in connection with 
the claim, and there is no indication that there is 
additional, pertinent evidence outstanding that is necessary 
for a fair adjudication of the claim.  Therefore, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Under these 
circumstances, the Board finds that the claim is ready to be 
considered on the merits.

Factual Background

The veteran's separation examination in December 1945 showed 
the veteran's history of shrapnel wounds to the chest.  Upon 
examination, no shrapnel scars were noted on the chest.

By rating action in August 1948, service connection was 
established for a healed pin point scar on the right side of 
the chest.  A noncompensable evaluation was assigned based on 
a July 1948 VA examiner's finding that the scar was not 
tender and the area was freely movable with no muscle loss.  

In September 2000, the veteran filed a claim for (in 
pertinent part) an increased (compensable) rating for a 
shrapnel scar on the right side of the chest.

VA outpatient treatment records dated in 1999 are negative 
for complaints or findings related to scars on the right side 
of the chest.

A December 2000 VA special scars examination report notes 
that the veteran had a shrapnel scar on the right side of the 
chest.  Upon examination, there was no tenderness, adherence 
to the skin, or fascia.  Texture was normal.  There was no 
ulceration of the skin, depression of the scar, tissue loss, 
or keloid formation.  There was no disfigurement.  The 
examiner stated that the veteran had "no symptoms related to 
the scars."

VA outpatient treatment records dated in 2000 and 2001 are 
negative for complaints or findings related to scars on the 
right side of the chest.

In a June 2001 letter, the veteran stated that the only 
doctors he has seen for his service-connected disabilities 
were those at the Albany VA Medical Center.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath, supra.  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

The Board notes that the rating criteria for disabilities of 
the skin were revised, effective August 30, 2002.  In 
general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
revised pertinent regulations are as follows:

7801
Scars, other than head, face, 
or neck, that are deep or that 
cause limited motion: 
Rating

Area or areas exceeding 144 
square inches (929 sq. cm.).
40

Area or areas exceeding 72 
square inches (465 sq. cm.).
30

Area or areas exceeding 12 
square inches (77 sq. cm.).
20

Area or areas exceeding 6 
square inches (39 sq. cm.).
10
Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with Sec. 4.25 of this part. 


Note (2): A deep scar is one associated with 
underlying soft tissue damage. 



7802
Scars, other than head, face, 
or neck, that are superficial 
and that do not cause limited 
motion:
Rating

Area or areas of 144 square 
inches (929 sq. cm.) or 
greater
10

Note (1): Scars in widely separated areas, 
as on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and combined 
in accordance with §4.25 of this part.


Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.


7803
Scars, superficial, unstable

10



Note (1): An unstable scar is 
one where, for any reason, 
there is frequent loss of 
covering of skin over the 
scar.


Note (2): A superficial scar 
is one not associated with 
underlying soft tissue damage.


7804
Scars, superficial, painful on 
examination
10

Note (1): A superficial scar 
is one not associated with 
underlying soft tissue damage. 


Note (2): In this case, a 10-
percent evaluation will be 
assigned for a scar on the tip 
of a finger or toe even though 
amputation of the part would 
not warrant a compensable 
evaluation. (See Sec. 4.68 of 
this part on the amputation 
rule.) 


7805
Scars, other; 


Rate on limitation of function of affected 
part.



The criteria in effect prior to August 30, 2002 provided that 
a 10 percent rating is assigned for superficial scars that 
are poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration. 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2001).  Other scars that 
are not on the head, face, or neck, and that are not from 
burns, are rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7805 (2001).

The criteria for Diagnostic Code 7805, under which the 
veteran's chest scars are rated, were not affected by the 
revisions in the regulations.  None of the other rating 
codes, either under the former or the revised rating 
schedular, is applicable to the veteran's disability.  
Therefore, the Board finds that notification of the substance 
of the new regulations would serve no useful purpose and 
would only delay adjudication of the veteran's appeal.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Moreover, the veteran reports the pin-pointed 
scar to be asymptomatic.  This also warrants against further 
action prior to consideration of the veteran's claim.

As indicated above, the veteran's scar on the right side of 
the chest is rated under Diagnostic Code 7805, which provides 
that scars be evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Medical evidence has not 
shown any tenderness or functional limitation associated with 
the scar.  Moreover, the veteran has made never made any 
specific complaints about this scar.  The December 2000 VA 
examiner stated that the veteran reported no symptoms related 
to this scar.  In the absence of greater severity of the 
veteran's shrapnel wound scar, the noncompensable rating 
currently assigned is entirely appropriate and fully comports 
with the applicable schedular criteria.  The Board also finds 
that no higher evaluation can be assigned pursuant to any 
other potentially applicable diagnostic code associated with 
scars and their residual effects.  See 38 C.F.R. § 4.118 
(2001).  

Under these circumstances, the claim for a compensable rating 
for service-connected shrapnel scar on the right side of the 
chest must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased (compensable) rating for a scar 
on the right side of the chest is denied.  



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

